.


         OFFICE      OF    THE AlTORNEY                   GENERAL             OF TEXAS
                                             AUSTIN




tbnorabl.0Bwl   H. Eookham,
Exaaltl*o s%orokry
Stak     Mmmisoion         for the Dlind
stak     orri00~uuding
Auala,     Pexa8




             Your     requsgt          fo                                 to whether or not
                                                                      have ea exuption
                                                                            es, and-ha the
                                                                            00 population,




                                                                              eator whea tho

                                cl&gw&los                 tbst    may         psr8on      rho   ir
                                he payment of a poll                     tu       owl   regidos
                                inh%bit%at%  or ram%,                    mt        tare    M       %x-


                                68a prmi4ess                 la part,          w   fbl&mt
                                                                                      ., ~.
                       sry poraoa not wb OOZES%     ?-.
             4 isq ua Ufio a tlmalt o ut in
             a964  4 1 th 0mwd     c iw statutu o f
             1925,        who   does        not   rmide          Ln    a oity o?
             10,000 lnhabftants OS m&we,and who la
             uampSfmathspnyaadorapolltu
             by reawa  Ot the Sad that ho or rho
             haa aot yetrnaohed the agao?i?lparr
             on the rir8t day a? Joauaryprsoedlng
             its levy, or who ia exempt from ths pap
             maat of,a jaolltax boeaua  ho or 8ho uam
      ~icmorable R&l          H.       -,Jammry16,1939,                             -2


                    not a reddent of the                     8tate on the ria
                    dayof Jwuuy pa                                    13slevy, but
                    uho shill haw slaoe buom d&#bl% to
                    wto i~f rwwa of length of ruidwao or
                    ~,aholl,anor~befawthm2lstdayaf
                    Jwmaryoftheyarlnrhiohheorshe
                    oifbr8to vote, abtmbl fmr the Aswanor
                    or Col.lootor or tuw                    .tirthe       oouaty     or
                    hl8 or her rwldome,                      a wrtiiioate of
                    mmptloauponthepapantofa                                   polltar,
                    md 110%uoh prwa   who hao                          failedto r%-
                    flu% to obtdn a oeelrloate                           or   exemption
                 ~r%mth%~a~st%f%polltaxsh%llbo
                . .-..te    ww.*        __                                         .I
-               5'**&'lio   Arm14 89668 urnEat   by tile                                             _        .'
    -. lbrty4vmrth~tuo-oithc~o-oiTuw.          Re@u                                                  ;
       Sudan* roads, la pe, u allam:
                         *. . .pravUingfbrthm    iua-                                                         . -.
                    an00 0f.a wrtlfloate of uuptioa ulth-
                    out    ooat        to   oortain      qualirit3d       voten       not
                    %ubj%qt.to t&a n%nt                        or ,a pou t%x. -. o :
            .   :
                    It.M:&haaa                         ihatn&i            da0 aw’othwul8~~
       qualtfled,bPt~nlm’m,~bl&xml %ud r%%lti in a olty ot lO,OOO
       inhabitwts or 1~8. are urtltlod  to wte  ulthout w. uup
       tianurtiiioata~: I% Lauroplaimthat        Artiole W66aoalr
       wQd.ru       sa uwptiuomrtsflut% ..iorperuam rho uo u-
       apt. trrra the paymnt of a gall tu by reu0.n or the ra0t
       that ha or aho has not roaohod ttm ago of Zl years an tha
       first daycd Jarmary wouding ft8 levy or tie ls uupt
       imrfhopyrntotapolltub~gi~~or~o.rslrnota
       ruidont    of the State athe    flratw of,January prwdlng
       lt8, levy.   The oaptlan of this bill   statw that its purpo%%
       ia to protidk for.(ULersrptiun urtlfloak      ror oert%ln p%r-
       mom and the body of th% bill ituir only statu that the
       trp olusos above.aawd shall have an mptlon         aertifloate,
       WL& it l8 oarop5n.ioa that it’ru                          t&e intention            0r   the Leg-
       i%lata&r%t%tD~mQdr%an                           %xapti%na%rtlfi%at%forth%
       tuo olaud          mama a&not                  for bllad persons,                                  :
                                  ..                                  YOU     wn      trpl;l          .